                                                                                            F'LEO
                                                                                   U.S. DISTRICT COURT
                                                                                        AUGUS FA DiV.
               IN THE UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF GEORGIA                          £0 APR \ h PM 1=55
                                       AUGUSTA DIVISION                            ' n! \

DISCOTHEQUE, INC. and THELMORE
                                                    •k
                                                                                 clerkL^
                                                     i<r
JAMES LESTER, as Executor of
                                                       ■k
the Estate of James Thelmore
                                                       ■k
Lester, and Next of Kin,
                                                       ■k


                                                       -k
       Plaintiffs,
                                                       ■k


                                                       k
               V.                                                       CV   119-074
                                                       k


                                                       k
AUGUSTA-RICHMOND COUNTY,
                                                       k
GEORGIA, et al.,
                                                       k


                                                       k
       Defendants.




                                                ORDER




       Before       the   Court       is   the     Parties'         joint motion        for     consent

injunction.          (Doc.    13. )        For the following reasons, the Parties'

motion    is   GRANTED.




                                           I.    BACKGROUND


       Plaintiffs filed the present action seeking declaratory and

injunctive          relief     relating           to         the    operation      of     two     adult

entertainment establishments                     in Augusta,            Georgia,   Joker's Lounge

and the Discotheque Lounge                      ("Lounges") .           (See generally,         Compl.,

Doc.   1. )

A.   The Lounges

       James Lester began operating Joker's Lounge in 1971 and the

Discotheque         Lounge     in      1972.                (Compl. ,   5ISI 22-23. )       Plaintiff
Discotheque, Inc. ("Discotheque") assumed ownership of the Lounges

in 1981.     (Id. g[ 24.)     In early 2019, James Lester's health started

to fail, and he succumbed to his ailments.                       (Id. SI 65; see id.

SI 67.)    Although Plaintiffs allege Plaintiff Discotheque owns and

operates     the    Lounges,    it   appears       from   the   pleadings       that     the

Lounges      were   brought     under    Plaintiff        Discotheque's         corporate

umbrella, but licensing related to the operation of the Lounges

remained in James Lester's name.              See id. SISI 67-68 (alleging James

Lester's     Estate    is    operating       the   Lounges      and    no    petition     to

transfer      relevant      licenses    has    occurred).             The    Lounges     are

Augusta's only live nude dancing establishments.                       Id. SI 67.

B. Challenged Ordinances

       Plaintiffs' complaint primarily focuses on four sections of

the Augusta-Richmond County Code ("A.R.C.C.") related to the

regulation of the adult entertainment business.                        (See id. 11 31-

68.)         Plaintiffs        allege    the       challenged          ordinances        are

unconstitutional, seek a declaration to that effect, and ask the

Court to enjoin their enforcement.                 (Id. SISI 69-81.)

       The    complaint     sets     forth    five    discernable           challenges    to

specific sections of the A.R.C.C.: (1) The Adult Licensing Code

(id. SI 70); (2) The Alcohol Code (i^); (3) The Adult Zoning Code

(id.); (4)(a) The Business Tax Code - Regulatory Fee (id. SI 71);

and (4)(b) The Business Tax Code - Unbridled discretion to revoke

a Business Tax Certificate (id.).
    1. The Adult Licensing Code

     Plaintiffs'      primary issue      with the Adult Licensing Code

appears to be the provision related to inheriting an adult

entertainment establishment permit.

     No adult entertainment establishment permit may be sold,
     transferred or assigned by a permittee, or by operation
     of law, to any other person or persons. Any such sale,
     transfer or assignment or attempted sale, transfer or
     assignment shall be deemed to constitute a voluntary
     surrender of such permit, and such permit shall
     thereafter be null and void . . . .


A.R.C.C. Sec. 6-1-15.        In light of James Lester's aforementioned

health issues in 2019, Defendants considered amending the Adult

Licensing    Code's      transfer    prohibition    to   allow   inheritance.

(Compl.,       65-66.)        The    Augusta-Richmond     County    Commission

rejected the amendment.           (Id.    56.)    Plaintiffs also reference

several additional provisions in the Adult Licensing Code related

to obtaining an adult entertainment permit.              (Id.      34-40.)

     2. The Alcohol Code


     As     with   the    Adult     Licensing    Code,   Plaintiffs'    primary

contention with the Alcohol Code appears to be the transferability

provision:

     (a) Generally.           Licenses hereunder shall not be
     transferable,          except    as   otherwise   provided
     herein. . . .     (b)   Exceptions.       (1)    Estate
     administration, etc. In case of the death of any person
     holding such a license, or any interest therein, the
     same may be transferred to the administrator, executor,
     or the lawful heirs of the deceased person, if otherwise
     qualified.
A.R.C.C. Sec. 6-2-70(a), (b)(1).            As noted below. Plaintiffs omit

any allegation that they sought transfer of the relevant alcohol

license.


        3. The Adult Zoning Code

        Plaintiffs next take issue with the Adult Zoning Code.              The

relevant    code    section   prohibits     adult   entertainment    businesses

within "1,000 feet of" several different establishments.               A.R.C.C.

Sees.    6-l-9(a).      The     Adult    Zoning   Code,   however,   contains   a

provision permitting certain nonconforming uses: "Any sexually

oriented business lawfully operating as of January 1, 2003 that is

in violation of subsection[] (a) . . . of this section shall be

deemed a nonconforming use. 'Such use will be permitted to continue

unless voluntarily discontinued for a period of [thirty] days or

more."     Id. Sec. 6-1-9(e).       Both Lounges began operating prior to

January 1, 2003.

        4. The Business Tax Code


        Plaintiffs challenge two aspects of the Business Tax Code.

First,     the     regulatory     fees    imposed    on   adult   entertainment

establishments,        and      second,    "the     license   and    inspection

department['s] . . . unbridled discretion to revoke a Business Tax

Certificate from a live adult entertainment business."                 (Compl.,

^ 71.)
            a. Regulatory Fees

     The Business Tax Code imposes the following regulatory fees:

(1) $110 per day for Adult Entertainment (live); (2) $110 per year

for Dance Halls; and (3) $275 per year for Entertainment Venues.

A.R.C.C. Sec. 2-l-3(c); see also A.R.C.C. Sec. 6-6-42(d).

            b. License and Inspection Department Discretion

     Under A.R.C.C. Sec. 6-6-42(e), the License and Inspection

Department possesses the authority to suspend any Business Tax

Certificate for a number of enumerated reasons.               The A.R.C.C.

requires an adult entertainment establishment to have a Business
Tax Certificate to operate.         Id. Sees. 6-1-3(h); 6-1-5; 6-1-6.

C. Joint Motion for Preliminary Injunction

     Considering the asserted challenge to the various A.R.C.C.

sections, the Parties seek a joint preliminary injunction to allow

the Lounges to continue operation in their traditional format
pending the resolution of the present dispute.             (Joint Mot. for
Prelim. Inj., Doc. 13, SI 22.)         Upon reviewing the joint motion,
though, the Court recognized potential standing issues. (Order to
Show Cause, Doc. 14, at 4-5.)         For example, the complaint, on its
face, appears to lack allegations that Defendants have enforced or
attempted     to   enforce    the    regulations   in     question   against
Plaintiffs.        Instead,   the   complaint   alleges    anticipated   and

speculative harm that Plaintiffs may soon face.             See, e.g., id.

S[S[ 67 (''Now that the Estate is operating the clubs, the plaintiffs
fear that Augusta will attempt to enforce the Adult Licensing

Code's non-transferability provisions against them."), 68 ("If the

Estate    were    to   apply     to    Augusta's    Director   of   Planning   &

Development to allow the transfer of the alcohol licenses to it,

the Director would do so only upon prohibiting adult entertainment,

i.e., it would be futile for the plaintiffs to pursue transfer of

the alcohol licenses . . . .").            The Court ordered Plaintiffs to

appear and show cause why they possess standing to challenge the

ordinances at issue.        (Id. at 5.)

D. Standing Hearing

     In the standing hearing, the Court concluded that Plaintiffs

established      standing   as    to   challenges    to   certain   ordinances.

Questions remained, however, regarding other claims.                 Therefore,

the Court agreed to accept briefing regarding Plaintiffs' standing

to challenge the Alcohol Code and the Adult Zoning Code.                   (See

Clerk's Minutes, Doc. 15.)            Plaintiffs filed their standing brief

(Doc.    16), and      Defendants'      responded,   partially opposing the

assertions contained in Plaintiffs' brief              (Doc. 17).




                                  II. STANDING


        The Court first addresses the standing question to ensure it

possesses jurisdiction to address substantive aspects of this

action.
A. Legal Standard

      "The   Constitution of the         United   States limits the subject

matter    jurisdiction      of     federal        courts     to      ^Cases'      and

^Controversies.'"        CAMP    Legal    Defense   Fund,     Inc.    v.   City    of

Atlanta, 451 F.3d 1257, 1269 (11th Cir. 2006) (citing U.S. Const.

art. Ill, § 2).    "[T]he core component of standing is an essential

and unchanging part of the case-or-controversy requirement of

Article III."     Lujan v. Defenders of Wildlife, 504 U.S. 555, 560

(1992).   Therefore, "[s]tanding is the threshold question in every

federal case, determining the power of the court to entertain the

suit."       CAMP Legal Defense Fund, 451 F.3d at 1269 (internal

quotation marks omitted) (quoting Warth v. Seldin, 422 U.S. 490,
498   (1975)).      As    with     other     subject       matter    jurisdiction

requirements, "federal courts always have an obligation to examine
sua sponte" a plaintiff's satisfaction of standing necessary to

bestow jurisdiction to the federal courts.                 Kelly v. Harris, 331
F.3d 817, 819 (11th Cir. 2003).

      In order to establish standing, Plaintiffs must demonstrate

elements commonly known as (1) injury in fact, (2) traceability,

and (3) redressability.^         See Koziara v. City of Casselberry, 392

F.3d 1302, 1304-05 (11th Cir. 2004) (citing Friends of the Earth,

Inc. V. Laidlaw, Envtl. Servs. (TOC), Inc., 528 U.S. 167, 180-81



1 As stated in the Court's Show Cause Order, the Court is primarily concerned
with the injury in fact element.   (Order to Show Cause, at 3 n.2.)


                                         7
(2000)), "The party invoking federal jurisdiction bears the burden

of establishing these elements."      Lujan, 504 U.S. at 561.         When a

plaintiff is seeking injunctive and declaratory relief, as is the

case here, she "must allege facts from which it appears there is

a   substantial likelihood   that [she]     will suffer injury in       the

future" to satisfy the injury element of standing.             AA Suncoast

Chiropractic Clinic, P.A. v. Progressive Am. Ins. Co., 938 F. 3d

1170, 1179 (11th Cir. 2019) (quoting Malowney v. Fed. Collection

Deposit Grp., 193 F.3d 1342, 1346-47 (llth Cir. 1999)).                "The

plaintiff must present ''specific, concrete facts' showing that the

challenged conduct will result in a Memonstrable, particularized

injury' to the plaintiff so that the plaintiff ^personally will

benefit in a tangible way' from court action."         Cone Corp. v. Fla

Dep't of Transp., 921 F.2d 1190, 1204 (11th Cir. 1991) (quoting

Warth, 422 U.S. at 508).     "The injury must be real and immediate,

not conjectural or hypothetical."         Id. (citations and internal
quotation marks omitted); accord Lujan, 504 U.S. at 560; Elend v.

Basham, 471 F.3d 1199, 1207 (11th Cir. 2006).         "In the absence of

standing, a court is not free to opine in an advisory capacity

about the merits of a plaintiff's claims."           Bochese v. Town of

Ponce Inlet, 405 F.3d 964, 974 (11th Cir. 2005).

      When   evaluating   standing   at   the   pleadings    stage,   courts

accept the allegations in the complaint as true.            Warth, 422 U.S.

at 501.   Additionally, a court must evaluate standing to challenge
each ordinance, and standing to contest a certain ordinance, alone,

does not confer standing to challenge other ordinances.              Granite

State Outdoor Advert., Inc. v. City of Clearwater, 351 F.3d 1112,

1117 (11th Cir. 2003) (finding the plaintiff lacked standing to

challenge   certain   ordinances     when    the   plaintiff   ^'suffered   no

injury regarding any other provision" of the statutory section).

B. Discussion


       Generally, under the standing injury prong, the plaintiff

must show the defendant's enforcement of the ordinance against it

is imminent.     Compare Church v. City of Huntsville, 30 F.3d 1332,

1339, 1340-41 (11th Cir. 1994) (finding no standing to enjoin

conduct, on one hand, when small likelihood of injury existed),

and Centerfold Club, Inc. v. City of St. Petersburg, 969 F. Supp.

1288, 1294 (M.D. Fla. 1997) (finding the plaintiff lacked standing

when closure was not due to enforcement of challenged ordinance),

with   Church,   30   F.3d    at   1338—39   (finding   standing    to   seek

preliminary injunction, on the other hand, when a substantial
                                                           \



likelihood of continued action against plaintiff existed), and

Lockridge v. City of Oldsmar, 475 F. Supp. 2d 1240, 1250 (M.D.

Fla. 2007) (finding standing to challenge ordinances under which

the city denied the          plaintiff's application).         Specifically,

regarding the Adult Licensing Code, Alcohol Code, and Adult Zoning

Code, Plaintiffs alleged no actual enforcement of the ordinances.
       The Eleventh Circuit has established that "an actual injury-

can exist when the plaintiff is chilled from exercising her right

to    free   expression      or    forgoes      expression   in   order   to    avoid

enforcement consequences."               Wilson v. State Bar of Ga., 132 F.3d

1422, 1428 (11th Cir. 1998) (quoting N.H. Right to Life Political

Action Comm. v. Gardner, 99 F.3d 8, 13 (1st Cir. 1996)).                   At this

stage. Plaintiffs must allege "an intention to engage in a course

of conduct arguably affected with a constitutional interest, but

proscribed by a statute, and there exists a credible threat of

prosecution." Id. (emphasis omitted) (citation omitted).                        If no

credible threat of prosecution looms," however, "the chill is

insufficient to sustain the burden that Article III imposes."                     Id•

Threatened prosecution or likely prosecution also satisfy the

standing requirement.          CAMP Legal Defense Fund, 451 F.3d at 1276.
       1. Standing Determined in the Show Cause Hearing

       The   Court     found      that    the    allegations   in   the   complaint

demonstrated standing to challenge the Adult Licensing Code and

the Business Tax Code.             First, Plaintiffs may sustain challenges

to the Adult Licensing Code.              Although Plaintiffs concede they did

not seek transfer of the necessary permit under the Adult Licensing

Code and the complaint contains no indication that Plaintiffs

received notice of imminent enforcement, injury in fact is shown.

       The transfer provision primarily at issue expressly prohibits

the    transfer   of    an     adult     entertainment    establishment        permit.



                                            10
Regardless of whether Plaintiffs applied to seek transfer of the

adult    entertainment      permit,    there   is    no    exception     under    the

ordinance     to    allow   the    sought-after       transfer.          Therefore,

following James Lester's passing. Plaintiff Discotheque had two

options: (1) cease operating to avoid enforcement consequences or

(2) knowingly continue operation without proper permitting with

the   risk   of    prosecution.       Considering      Plaintiffs       contend    an

unconstitutional       ordinance      forced   them       into   this    conundrum.

Plaintiffs are in a strong position to assert standing to challenge

the Adult Licensing Code.

        Additionally, the complaint contends that the Lounges are the

only nude dancing establishments in Augusta.                 Plaintiffs further

allege that, with the knowledge of James Lester's failing health.

Defendants considered amending the Adult Licensing Code to permit

inheritance.       For these reasons, despite the ordinance's universal

application within Augusta, Plaintiffs imply that Defendants were

focused on the inheritance provision with the Lounges in mind.

Accepting      Plaintiffs'        allegations        as     true.       Defendants'

consideration of a proposed amendment to the inheritance provision

due to James Lester's failing            health, is sufficient to show a

credible threat of imminent injury to Plaintiffs' operation of the

Lounges and establish standing.              See Young Apartments, Inc. v.

Town of Jupiter, 529 F.3d 1027, 1032, 1033, 1041 (11th Cir. 2008)

(finding     injury    prong   for    standing      satisfied     when    plaintiff



                                        11
alleged      defendant-locality         undertook           legislative       action

specifically with the plaintiff, among others, in mind).

     Second, Plaintiffs have standing to proceed with challenges

to the    Business   Tax   Code.      One   cited    ordinance        enumerates the

various fees the Lounges are required to pay to continue operation.

Some fees accumulate "per year" and another accumulates "per day."

Plaintiffs assert these fees are unconstitutional, and there is

little doubt, to the extent the fees prove unconstitutional.

Plaintiffs are subjected to an actual and continuing injury.

     Plaintiffs also challenge the Business Tax Code because it

allegedly     grants    unbridled      discretion          to   the     License   and
Inspection Department.          "The Supreme Court has ''long held that

when a licensing statute allegedly vests unbridled discretion in

a government official over whether to permit or deny expressive
activity, one who is subject to the law may challenge it facially
without the necessity of first applying for . . . a license.'"

CAMP Legal Defense Fund, 451 F.3d at 1274 (quoting City of Lakewood

V. Plain Dealer Publ'g Co., 486 U.S. 750, 755-56 (1988)). "Where

a plaintiff alleges that a statute grants unbridled discretion, a
plaintiff need only be ''subject to' the provision to establish a

constitutional       injury."         Id.    at     1275    (citation      omitted).

Plaintiffs    allege    that    the   License       and    Inspection     Department

possesses unbridled discretion to suspend or deny a Business Tax

Certificate and Plaintiffs are required to hold a Business Tax



                                        12
Certificate to       operate; thus, the Lounges        are     subject to the

provisions.   As a result, Plaintiffs possess standing to challenge

the Business Tax Code.


       2. The Alcohol Code


       As for the remaining ordinances in question, the Court first

addresses whether Plaintiffs possess standing to challenge the

Alcohol Code.     The Parties' briefs following the show cause hearing

dispute   whether standing exists to claim the Alcohol Code is

unconstitutional.


       Plaintiffs'     complaint contains      no   allegation    of imminent

injury related to transferring the alcohol licenses at issue.              The

closest   Plaintiffs'     complaint    comes   to    asserting    an   imminent

injury is to allege that applying for transfer of the license would

be futile.       Plaintiffs' futility speculation does not meet the

standing requirements for several reasons.

       First, unlike the strict prohibition against transfer of the

adult entertainment license, the Alcohol Code allows the transfer

of an alcohol license after the death of a license holder if the

recipient qualifies for the license.           Plaintiffs admit making no

attempt to seek a transfer of the alcohol licenses for the Lounges.

Plaintiffs speculate that the licenses would have been denied if

the licensing authority determined the licenses would be used to

sell   alcohol    in   conjunction    with   nude    dancing    entertainment.

Injury, however, cannot be hypothetical.            The idea that Defendants



                                      13
certainly would have rejected an application to transfer the

alcohol licenses is not shown.

     Second, although not cited in their complaint. Plaintiffs

refer to A.R.C.C. Sec. 6-2-27(b) in their standing brief, which

purportedly states:

     No holder of a license or business tax certificate for
     an adult entertainment establishment shall serve, sell,
     distribute or suffer the consumption or possession of
     any alcoholic beverage or controlled substance upon the
     premises of the licensee or business tax certificate
     holder; provided, however, nothing herein contained
     shall affect any vested rights.

(Pis.' Br. on Standing, Doc. 16, at 10.)             In response. Defendants

cite the most recent A.R.C.C. Sec. 6-2-27(b) version passed with

the adoption of Ordinance 7654 prior to Plaintiffs filing the

present action.       The ordinance repealed the section Plaintiffs

cite and replaced it with:

     A    business   tax   certificate    holder    for   an   adult   dance
     establishment / erotic dance establishment that can be
     permitted under the guidelines of the Augusta, Georgia
     Adult Entertainment Ordinance, is eligible to apply for
     on-premise alcohol licenses; provided, however, nothing
     herein contained shall affect any vested rights.

(Ordinance 7654, Doc. 17-1, at 1, 3.)              Plaintiffs offer no reply

to Defendants' argument that Plaintiffs could have applied for a

transfer of their alcohol licenses under the new ordinance.


     Third, Plaintiffs argued in the hearing and continue to argue

in their brief that they refuse to abandon their nude dancing

format.    Plaintiffs conflate the Court's question in the hearing,

which asked Plaintiffs, focusing solely on the alcohol license,


                                     14
what prevented them from applying to transfer the license?                    In the

hearing, Plaintiffs noted they could not receive an alcohol license

absent a valid business permit.             This argument raises two points.

       Initially, it reveals the            real issue and        real injury to

Plaintiffs is the inability to obtain proper permitting to continue

operating the Lounges as adult entertainment businesses.                    In fact,

the background section of Plaintiffs' brief regarding standing

focuses       almost    exclusively    on       the     Adult   Licensing     Code's

transferability provision notwithstanding the Court's desire for

additional briefing focused on the Alcohol Code and the Adult

Zoning Code.       (See Pis.' Br. on Standing, at 1-3.)               The alcohol

issue    is    ancillary to    continuing that operation.               The    Court

understands Plaintiffs' lack of desire to function solely as a bar

but,    focusing       exclusively    on    the       alcohol   licenses,    nothing

prevented Plaintiffs from requesting a transfer of those licenses.

Plaintiffs acknowledge that they could obtain alcohol licenses

absent operation of the Lounges.                 (Id. at 10-11.)      There is no

guarantee the request to transfer the alcohol licenses would have

been rejected, and Plaintiffs cannot point to injury that is more

than speculative regarding the current Alcohol Code.

        Plaintiffs continue to cite City of Lakewood, 485 U.S. at

755-56, for the proposition that a party need not actually apply

for a license to obtain standing.               (Pis.' Br. on Standing, at 10.)

The Court is familiar with the proposition.                     Lakewood, however.



                                           15
states, "[W]hen a licensing statute allegedly vests unbridled

discretion in a government official over whether to permit or deny

expressive activity, one who is subject to the law may challenge

it facially without the necessity of first applying for, and being

denied, a license."            486 U.S. at 755-56.             Unlike Plaintiffs'

allegation concerning the Business Tax Code, Plaintiffs do not

assert the Alcohol Code grants unbridled discretion.                        (Compare

Compl., 1 71, with id. SI 70.)           Therefore, the Court does not find

Lakewood    controls     the    Court's    decision      regarding    standing     to

challenge the Alcohol Code.

       Fourth, Plaintiffs state that they have not applied for the

2020   renewal    of   the   licenses.         Whether   Plaintiffs    could    have

applied for and obtained a renewal of the licenses is not a

question    before     the     Court.     "Article       III   standing     must   be

determined as of the time that the plaintiff's complaint is filed."

A&M Gerber Chiropractic LLC v. Geico Gen. Ins. Co., 925 F.3d 1205,

1212 (Ilth Cir. 2019).         At the time Plaintiffs filed the complaint,

on   May   17,   2019,   the    2019    alcohol   licenses      had   not   expired.

Therefore, Plaintiffs had the opportunity to seek a transfer of

the 2019 alcohol licenses after James Lester passed away prior to

the expiration of the licenses.           Although Plaintiffs lack an active

permit to operate the overall business at this time, the fact that

Plaintiffs allowed the alcohol permits to expire does not impact

the standing analysis.



                                          16
     Fifth, Plaintiffs argue that challenging the Alcohol Code is

necessary to satisfy the redressability prong of standing.                          But

there is nothing to suggest that should Plaintiffs' challenge to

the nontransferability provision under the Adult Entertainment

Code prove successful, they would be unable to seek and obtain an

alcohol license.        The Court disagrees that challenging the Alcohol

Code is necessary to satisfy redressability.                       In fact, to the

extent Plaintiffs argue their inability to transfer or obtain

alcohol    licenses     is   connected   to   their      failure    to   transfer    or

obtain    a   valid    adult    entertainment       establishment        permit,    the

inability     to   obtain      an   alcohol     license      is     redressable      by

successfully challenging the Adult Licensing Code, not the Alcohol

Code.


        Sixth, to the extent Plaintiffs challenge the Alcohol Code

from the standpoint that any attempt to apply for a new license

will be denied, no current plaintiff possesses standing to assert

futility      concerning      application     for    a    new     alcohol    license.

Presumably, at the time Plaintiffs filed the action. Plaintiffs

wished to transfer the existing alcohol licenses to Thelmore James

Lester     under      the    Alcohol   Code's    transferability            provision.

Thelmore Lester is not a plaintiff in his individual capacity, but

in his capacity as executor and heir of James Lester's Estate.

Therefore, if Thelmore Lester seeks redress under the Alcohol Code,

as the lawsuit is currently constructed, Thelmore Lester can only



                                         17
assert a claim as to the inheritance of James Lester's alcohol

licenses, not in regard to any new license he could potentially

acquire individually.

       3. The Adult Zoning Code

       Likewise,    the        Court   finds      Plaintiffs      lack     standing      to

challenge the Adult Zoning Code.                  Plaintiffs' standing position

seems    to   be        that    following        James    Lester's       death,     their

grandfathered land use status under the Augusta Ordinances ceased.

(Pis.' Br. on Standing, at 7-9.)                  Defendants concede standing in

their    response       noting,    "While        not   explicitly       stated    in     the

Complaint, it is Defendants' understanding that Plaintiffs allege

that there    is    a    substantial likelihood           that    Plaintiffs      will    no

longer be able to operate their adult entertainment businesses in

the current locations now that James Lester                      has died."       (Defs.'


Resp. to Pis.
            ' Br. on Standing, Doc. 17, at 2.)                    The Court disagrees

with the Parties.          Plaintiffs even acknowledge that the continued

operation — therefore,             the    continued            lawful      nonconforming

use — depends on the challenges to the Adult Licensing Code and

the   Business    Tax    Code: "If the      Court      holds    that the    adult codes


and    business    tax    codes    (as   applied)        are    unconstitutional         (as

articulated in Count 1), the plaintiffs will be entitled to operate

the businesses as a lawful prior nonconforming use[]."                        (Pis.' Br.

on    Standing,    at    8;    Compl.,   SI 81.)       The     complaint    contains      no




                                            18
assertion that continued operation will cease pending the outcome

of the remaining challenges.

       Plaintiffs cite Tokyo Gwinnett, LLC v. Gwinnett Cty., 940

F,3d 1254, 1266 (11th Cir. 2019), for its recognition that a party

may have standing to challenge grandfather rights under zoning

ordinances.    (Pis.' Br. on Standing, at 8-9.)         Tokyo Gwinnett is

inapposite to the analysis here.            Tokyo Gwinnett contained an

actual    dispute   over    whether   the   locality   should   permit    the

plaintiff s continued operation as a lawful nonconforming use and

imminent threats by the locality to shut down the business.               940

F.3d at 1259-60, 1264-66.      Despite thorough review, the Court finds

no such dispute or controversy here concerning the Adult Zoning

Code; instead. Plaintiffs seek an advisory opinion regarding the

application of land use restrictions as to them.           See Lujan, 504

U.S. at 598 n.4 (Blackmun, J., dissenting) ("The purpose of the

standing doctrine is to ensure that courts do not render advisory

opinions rather than resolve genuine controversies between adverse

parties."); see also Bochese, supra.           The ordinance in question

grandfathers businesses operating before January 1, 2003.                Since

that time, over the last seventeen years, there is no indication

Augusta    called   into   question   the Lounges' lawful nonconforming

use.     There is no allegation that Defendants expressed any intent

or plan to shut down the Lounges for violating Augusta land use

ordinances.    Overall, the issue appears to be, on the one hand, if



                                      19
Plaintiffs'       challenge         to         the     Adult        Licensing           Code's

nontransferability provision succeeds, Plaintiffs will continue to

operate as a lawful nonconforming use.                       On the other hand, if

Plaintiffs'       challenge    to        the     Adult      Licensing       Code        proves

unsuccessful, the Lounges will no longer operate.                                 For these

reasons, there is no real controversy or injury regarding the Adult

Zoning Code and Plaintiffs lack standing to challenge it.



                    III. JOINT PRELIMINARY INJUNCTION


      Because the Court concludes Plaintiffs possess standing to

challenge the Adult Licensing Code and the Business Tax Code, the

Court exercises jurisdiction to address the substantive aspects of

the case.      Additionally, although Plaintiffs lack standing to

challenge the Alcohol Code and the Adult Zoning Code for lack of

an   alleged   injury,     the      Court       may    still       issue    the    proposed

injunction because resolution of the challenges to the Adult

Licensing   Code     and   Business        Tax       Code   will    resolve       the    suit.

Because the Parties seek the injunction to maintain the status quo

pending resolution of the merits of the case, the Court finds no

reason to deny the Parties' joint request.




                                 IV. CONCLUSION


      For   the    foregoing     reasons.            Plaintiffs      lack    standing       to

challenge the Alcohol Code and the Adult Zoning Code; thus, the



                                            20
claims contemplating challenges to those sections, of the Augusta-

Richmond County Code are DISMISSED WITHOUT PREJUDICE.

     Further,   the    Court   GRANTS    the     Parties'    joint   motion    for

consent injunction (Doc. 13). IT IS HEREBY ORDERED that Plaintiffs

shall continue to operate Discotheque Lounge and Joker's Lounge in

their current locations pending the final outcome of this case.

Upon application and payment of any required fees by Plaintiffs,

Defendant shall issue to Plaintiffs business tax certificates and

alcohol licenses.      To the extent that Plaintiffs cease operation

at the conclusion of the case. Plaintiffs will receive a prorated

refund of any fees paid.        It is agreed and understood that any

business tax certificate or alcohol license issued to Plaintiffs

during the pendency of this case is not a waiver of Augusta-

Richmond County Code Sees. 6-1-15, 6-1-16(b) or any other section

of the Augusta-Richmond County Code.             IT IS FURTHER ORDERED that

Plaintiffs shall continue to comply with all requirements of the

Augusta-Richmond      County   Code    pertaining     to     the   operation    of

Discotheque Lounge and Joker's Lounge except that Plaintiffs may

operate   notwithstanding      the     requirements     of    Augusta-Richmond

County Code Sees. 6-1-15 and 6-1-16(b).

     ORDER ENTERED at Augusta, Georgia, this                       day of April,

2020.




                                      J. RANmi HALF, CHIEF JUDGE
                                      UNIT£jy STATES DISTRICT COURT
                                      SOUTHERN    DISTRICT OF GEORGIA



                                       21
